United Stotes District Court
— Western District of Virginia

— United Stotes oF America Case No. d.15- CR-00015~
Plantiss JPI-PMS-II
V.
Wesley David Gross
Defendent Petendents Motion
For Compassionate

release Under I8USC.

358200

Defendent Wesley Dovid Gross, Pro-Se pursuant to
ieusc 3582 (c)(1) (A), request Compassionate
release due to the dongers ot Contracting

| Covid- 19 in this BoP facility in Addition to

the lack of medical Care, he is recieving

due to the Pandemic,

Defendent request Counsel be appointed to assist
in his Motion due to the inability ot detendent

to access Medical records and information ON
Facility Covid-14 Cases and handling of
Pandemic.

 
 

DeSendent is disabled with severe SPinol stenosis
Ond after being Seen by Spinal specialist was
retfered for physical therapy That was approved
to Commence in Feb. ADA LF it WOS Not deemed
Successful defendent was to return to Spinal
‘Specialist foc Spinal Surgery, Due te pandemic
patient has had Nether Physical therapy Nor returened
to Specialist os directed. Detendent is Currently
Quarantined due to Contracting Covid~l4 while
| housed. ot FCT ft, Dix. He is UNOble to access
any records or information. He had previously
Submitted o request to the Warden That was
received on Nov. dd™ Prior to his Contracting Covid,
No response was Made to his request which gives
the Court Jurisdiction. Due to damage done by
Covid-19 if he were to be re-infected the Cost
and Symptoms Could be much worse os he Suffers
From Jung problems as Shown in documentation
‘listed os exhibits 2122, ond €3. Exhibit 2
Shows o CT Chest taken 5:13-2013 and Compared
to a scan taken 827-1). Lt list mild changes
of chronic obstructive pulmonary disease
(coPp) Compared with Scan Zl Months eorlier,
E yhibit EZ Shows mild Centribbular emphysema
Exhibit E3 is a wright peak Flow test ojven to

 

 
 

 

 

 

 

f
‘
.
r
+
OOO "dL. oa ee eee,
 

est defendents lung Capacity due to his COPD
give on 5B: 2.0/9 Ot cumberland FPC, The results
Tange Fron 410 to SHO aN average of 483 Which
shows tunction of around 50%,

or
| Detendent has had A diciplinary in fraction in
the last 43 months and it was due to his
disability not Nlo wing him +o Provide oO Urine
Sample within al hour time frome. ES Shaws an
encounter on 19547 for Urinary Problem ditticul ty
‘Starting Urination due to history of Spinal Stenosis
at Cb-CT, Ongping problem geing back |5 years.
The defendent hasnt had an infraction in 1b months
Since problem Urinating. He io & Model Prisoner and
lives in the RDAP building while taking the Drug
Program, He has completed Numerous Programs
including the VT Computer class a |20 hour Course
that teaches Microsoft office, He has taken
‘Aumerous Other Classes and rehabilitated himself.

 

 

His mother is 72 years Old and desperately needs
him to live and assist her in her retirement.
His Wite \S IM Muno Compromised and dealing

‘with Serious health issues. Both of these Women
|

Jong his Z Young Children needs him TD return home

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Se
—
co =o — eee
= -
—_
—
-
i
; ro
= — -_— — + v
4
\

 

   
‘Onda assist them in these difficult times.

Anyone Who Knows Mr. Gross Knows the mistake
the made is not a reflection of who he is or how
he lived prior to late 20/3. This was an abnormality
in his life, He has learned from his mistake and
Will have Plenty of time on Supervised reliet
under the Care of this Court to proveit, In my
May request for compssionate release, L stated it
L remained incarcerated, the question 15 Not if [
would be infected but when. The Answer is Jan
yt aD ai Luckily the Symptoms TL ex Pierienced
This time were mild, The question I pose Now
1s it IT am infected Again which js not only possible
bat probable, Unless there is a radical change,
will the Symptoms prove Much more Problematic
10s has been Shown in Many Cases, Also should L
he forced to Suffer without medical care for
my diagnosed disability ond endure great pain on
On daily basis because I Cant get the Medical
care that has been prescribed. LT beg his
honor To Grant Me a Peduction in Sentence and
home Continement with My Mother as term of
Probation Where 1 Can Qet Medical needs, Please
Allow me the ability to protect and Care for

 

 
 

 

 

 

 

 

 

 

 

 

   

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

nu en ee a re fe er i a en er ee ee ee — aoe eee
ae - - wee ee — ee ne re em et
+
-
v “~.
+ F

 
 

My selt ANd My family in the t ture by
Qranting Or reduction in Sentence,

Res pect ful ly Submitted
LL ot4__

Wesley David Gross FPro- Se
Reg, No I91Q8-O0%4

FCI Fort Dix

P.0. Box Z0D0

Joint Base a VJ) O8b640

Voted Jan, 19 LOZ!
 

 

 
Wellmont CORP 1 3/17/2017 2:43:47 PM PAGE 3/004 Fax Server

Lo | ID S¥-O8 4 PO

OX WELLMONT HEALTH SYSTEM GROSS,WESLEY DAVID
We SERVICE AREA MRN: 00824858
QS 1905 American Way DOB: 9/17/1975, Sex: M
Wellmont Kingsport TN 37660 Enc. Date: 05/13/13
Health System

 

Resulted: 05/14/13 0857, Result status: Final

 

XR Chest 1 View [4082213] (continued) result
Resulting lab: EMC RAD
Narrative:

Exam Start 201305132235
Exam Stop 201305132245

HISTORY: Chest pain or 2-month. Raised red area on chest.
PORTABLE CHEST 05/13/2013 10:49 P.M.

Comparison with 08/27/2011. The lungs are free of infiltrates. Mild
changes of chronic obstructive pulmonary disease. Heart and
mediastinum are within normal limits.

CONCLUSION:
2 Mild changes of chronic obstructive pulmonary disease.

Transcriptionist- SPEECHQ
Reading Physician- KATHLEEN A DEPONTE, M.D.
Releasing Physician- KATHLEEN A DEPONTE, M.D.
Released Date Time- 05/14/13 0857
Specimen Information
ID Type Source Collected On
6578939 05/13/13 2235

Testing Performed By

 

Lab - Abbreviation Name Director Address Valid Date Range
9 - EMCRad EMC RAD Mode! Lab 5301 Tokay Blvd. 01/24/07 1652 - Present
Director Madison WI! 53711
Order CT Anglogram Chest Without and With

Contrast [IMG206] (Order 4082214)

CT Anglogram Chest Without and With Contrast [4082214]
Electronically signed by: Interface, Rad Conversion on 05/13/13 Status: Completed
2355

Frequency: 05/13/13 2355 -

Result CT Anglogram Chest Without and With
Contrast (Order 4082214)

Resulted: 05/14/13 2100, Result status: Fina!

 

 

CT Anglogram Chest Without and With Contrast [4082214] result
Resulting lab: EMG RAD
Narrative:

Exam Start 201305132355
Exam Stop 201305140010

HISTORY: Chest pain in the center of the chest for several days.
Generated by HKR2 at 3/17/17 2:05 PM Page 3
Wellmont CORP 1
FRG
i } Hi
Ys

iY fh

i i
wy
3

  
  

 

er

    

ai
uy

3/17/2017 2:43:47 PM PAGE

4/004 Fax Server

19185 -DEY Cf

IN WELLMONT HEALTH SYSTEM GROSS,WESLEY DAVID
ANG SERVICE AREA MRN: 00824858
SS 1905 American Way DOB: 9/17/1975, Sex: M
Wellmont Kingsport TN 37660 Enc. Date: 05/13/13
Health System

 

CT Anglogram Chest Without and With Contrast [408221 4]

(continued)

Resulted: 05/14/13 2100, Result status: Final
result

COMPUTERIZED TOMOGRAPHIC ANGIOGRAPHY OF THE THORAX-PE PROTOCOL:

Thin section helical images were obtained following IV contrast with

standard PE protocol.

The lung parenchyma shows mild centrilobular emphysema in the lung
¥€ apices. A 4 millimeter noncalcified nodule anterior segment of the right
upper lobe. Repeat CT is recommended in six months to one year. No

pleural or pericardial efusions.

The pulmonary arteries are well opacified and show no evidence of
emboli. No aortic dissection or aneurysm. No adenopathy is seen.
Residual thymus. Upper abdominal contents are unremarkable.

Esophageal wail may show mild diffuse thickening, possibly esophagitis.

Correlate clinically.

CONCLUSION:

t. No evidence of pulmonary embolism, aortic dissection or aneurysm. A 4
to 5 millimeter noncalcitied right upper lobe pulmonary nodule,
indeterminate. Repeat CT is recommended in six months to one year.

2. Suspect esophagitis.

The study had been sent to a nighthawk service just following the exam

with similar findings reparted.

Transcriptionist- ELIZABETH | HOBACK, Transcriber
Reading Physician- KATHLEEN A DEPONTE, M.D.
Releasing Physician- KATHLEEN A DEPONTE, M.D.
Released Date Time- 05/14/13 2100

Specimen Information

 

 

 

ID Type Source Collected On
6578977 OS/13/13 2355
Testing Performed By
Lab - Abbreviation Name Director Address Valid Date Range
9 - EMCRad EMC RAD Model Lab 5301 Tokay Blvd. 01/24/07 1652 - Present
Director Madison WI 537171
END OF REPORT

 

 

Generated by HKR2 at 3/17/17 2:05 PM

Page 4
E3

 

 

 

 

 

 

 

inmate Name: GROSS, WESLEY DAVID Reg #: 19188-084
Date of Birth: 09/17/1975 Sex: M Race: WHITE Facility; CUM
Encounter Date: 05/08/2019 09:42 Provider: Gera, Torn PA-C Unit: G03
OBJECTIVE:
Temperature:

Date Time Fahrenheit Celsius Location Provider

05/08/2019 15:46 CUM 98.8 37.1 Temporal Gera, Tom PA-C
Pulse: .

Date . Time Rate Per Minute Location Rhythm Provider

05/08/2019 15:46 81 Gera, Tom PA-C
Blood Pressure:

Date Time Value Location Position Cuff Size Provider

05/08/2019 15:46 CUM 107/70 Gera, Tom PA-C
Wright Peak Flow: ,

Date Time Attempt1 Attempt2 Attempt3 Effort Bronchodilator Provider .

05/08/2019 15:46 CUM 410 540 ~ 500° Fair Without - Gera, Tom PA-C
$aO2:

Date _ Time Value(%) Air Provider

05/08/2019 15:46 CUM "97 Gera, Tom PA-C
Weight:
‘Date Time Lbs § Kg Waist Circum. Provider

05/08/2019 15:46 CUM 156.0 70.8 Gera, Tom PA-C
Exam:

General

Affect
Yes: Cooperative |
Appearance
Yes: Appears Well, Alert and Oriented x 3
Pulmonary

Observation/Inspection
Yes: Within Normai Limits
Auscultation
Yes: Clear to Auscultation
Cardiovascular
Observation
Yes: Within Normal Limits
Auscultation
Yes: Regular Rate and Rhythm (RRR), Normal $1 and S2’°
No: M/RIG ,
Abdomen
Inspection
Yes: Within Normal Limits
| Auscultation
Yes: Normo-Active Bowel Sounds

Palpation

Generated 05/08/2019 16:00 by Gera, Tom PA-C Bureau of Prisons - CUM Page 2 of 4
‘ .
 

€4

REGIONAL ADMINISTRATIVE REMEDY APPEAL
Part B - Response

Date Filed: November 18, 2019 Remedy ID No.: 997537-R1

You appeal the Discipline Hearing Officer’s (DHO) decision of
October 11, 2019, for Refusing to Provide a Urine Sample for Drug

_Sereening (Code 110). You claim you did not commit the prohibited

act and the DHO’s decision was based on insufficient’ evidence. You
claim you were having medical issues which prevented you from
providing an adequate urine sample. You request the incident report
be expunged.

Program Statement 5270.09, Inmate Discipline Program, provides the
DHO shall consider all evidence presented at the hearing. The

 

.decision of the DHO shall be based on at least some facts, and if

there is conflicting evidence, it must be based on the greater weight
of the evidence. The DHO considered your statement. The DHO found
you committed the prohibited act based on the greater weight of the
evidence, which included the reporting staff member’s statement that
you failed to provide a urine sample for drug screening in the
allotted period of time. The DHO accurately and adequately
explained to you in Section V-of the DHO report the specific evidence
relied on to find you committed the prohibited act.

The discipline record indicates your medical records were reviewed
by medical staff, and it revealed you had no medical issues which
would have prevented you from providing the urine sample. Other than
your self-identified medical concern, you did not provide any

credible evidence at the hearing that you had any reason, medical

or otherwise, for refusing to provide the urine sample for drug
screening.

The required disciplinary procedures were substantially followed,
the evidence supports the DHO’s finding, and the sanctions were
appropriate for the offense.

Your appeal is denied. If you are not satisfied with this response,
you may appeal to the General Counsel, Federal Bureau of Prisons,
320 First Street, N.W., Washington, D.C. 20534, within 30 days of
the date of this response.

DEC 2 8 2019 Lh &@y

Date ° D.J. Harmon
Regional Director
Mid-Atlantic Region

 

 
= Bureau of Prisons
Health Services

Clinical Encounter

 

Inmate Name: GROSS, WESLEY DAVID . Reg#: 19188-084
Date of Birth:, O9/17/1975 — , Sex: M = Race: WHITE Facility: PEM
Encounter Date: 09/25/2017 09:10 ~ Provider: Hall, Ignatius PA-C Unit: Do4

Mid Level Provider - Follow up Visit encounter performed at Health Services.
SUBJECTIVE:
COMPLAINT 1 Provider: Hall, Ignatius PA-C

Chief Complaint: Urinary Problem
Subjective: 42 y/o inmate c/o difficulty starting urination x 15 years. Inmate has h/o spinal stenosis C6-7.

 

 

 

 

9/20/2017 - PSA: 0.61. ;
Pain: No .

OBJECTIVE:
Temperature:

Date Time Fahrenheit Celsius Location Provider

09/25/2017 09:09 PEX 98.1. 36.7 Oral , Hall, Ignatius PA-C
Pulse:

Date Time Rate Per Minute Location Rhythm Provider

09/25/2017 09:09 PEX 98 Via Machine Regular Hall, ignatius PA-C
Blood Pressure:

Date Time Value Location Position Cuff Size Provider

09/25/2017 O9:09PEX 126/83  RightArm Sitting Adult-regular Hall, Ignatius PA-C
Weight: ,

Date Time : Lbs Ka Waist Circum. Provider

09/25/2017 09:09 PEX 172.0 78.0 | Hall, Ignatius PA-C
Exam:

General

Appearance

Yes: Alert and Oriented x 3
No: Appears Distressed

ASSESSMENT:

Enlarged prostate with lower urinary tract symptoms (BPH), N401 - Resolved
Unspecified abnormal findings in urine, R8290 - Current

PLAN:
Discontinued Medication Orders:.

Rx# . Medication . Order Date Prescriber Order

Generated 09/25/2017 09:19 by Hall, Ignatius PA-C Bureau of Prisons-PEM Page 1 of 2
 

FE 6

NOTICE TO THE INMATE POPULATION

April 11, 2020

DATE:
FROM: D. Ortiz, Warden
SUBJECT: Protecting Yourself and Others

In order to maintain the health of staff and inmates, the
following is expected from ALL inmates:

Wash hands with soap and water for at least 20 seconds.
Avoid touching your eyes, nose, and mouth with unwashed
hands.

Clean and disinfect all surfaces with the approved
chemical.

Cover your cough/sneeze with tissue, immediately throw
tissue in the trash and wash your hands.

Wear your surgical face masks! Since Social Distancing is
not possible in this environment, masks will help keep you
and others from spreading viruses.

Report symptoms (coughing, sneezing, fever, fatigue,
etc.)to Health Services and/or any staff.

We ALL must do our part in protecting ourselves and others from
spreading COVID-19!

THERE ARE Sd0+ POSITNE COVID CASES AT FC\ FT

DY

KS OF 1-4-202\.
     

REG HIM BC- URY oo ae eer = eS iS é = =
FC. Fort Dix- West Feder | 7 BeBe
PO, Box LOO Correchona

Inahtut{ on
Joint Basé MDL
New Jers ey OBLYO

U \ TED tates 0} StRIGE COURT
OFFICE OF THE CLERK

 

(30 WEST Matw STREET Room 104
ABINGDON VIRGINEA 242 Ip

a

 

 
